DETAILED ACTION
Claims 1-20 are pending, and claims 1-4 and 6-10 are currently under review.
Claims 5 and 11-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species of a heater in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the examiner.  This is not found persuasive because the claimed inventions have separate CPC classifications and the claims species are mutually exclusive as stated above.  Therefore, separate search strings would be required and a search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites a “central heating elements.”  It is unclear the examiner as to what specific requirement is imparted by the term “central.”  The examiner notes that central can refer to the orientation/placement of the heating element within the additive manufacturing system, or it can also refer to how heat is distributed (ie. by means of a singular element or “main” central element).  The examiner interprets the aforementioned recitation to be met by either of the above interpretations according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over Wakelam et al. (US 2020/0061653).
Regarding claim 1, Wakelam et al. discloses an additive manufacturing system including a housing defining a build chamber, a deposited powder bed within said chamber, an energy beam (31) for melting or sintering the powder (ie. delivering heat to melt powder), and a gas flow system connected with the chamber and further including a conduit (ie. outlet) for directing gas flow to the powder bed and a controller (12) that serves to control gas temperature [abstract, 0018, 0023, 0041-0043, fig.1, 3].  The examiner submits that control of gas flow temperature would naturally further meet the limitation of controlling build chamber temperature because said gas is flowed into the chamber, such that a temperature of the gas flow would also correspond to a temperature of at least a portion of the build chamber as would have been recognized by one of ordinary skill.
The examiner notes that the recitation of “for removing soot from the powder…” is an instance of functional language which merely requires a gas outlet structure that is capable of removing soot as claimed.  See MPEP 2114.  Accordingly, the examiner submits that the gas flow of Wakelam et al. would be entirely capable of removing soot as claimed as would have been recognized by one of ordinary skill.  Nonetheless, Wakelam et al. further teaches utilizing gas flow to remove smoke and other particulate matter (ie. soot) from the powder [0018].  
Alternatively, Wakelam et al. does not expressly teach removing soot.  However, the examiner submits that this feature would have been obvious because soot is a type of condensate particulate matter that accumulated within the chamber as would have been recognized by one of ordinary skill.  Since Wakelam et al. expressly teaches that it is desirable to remove these materials, one of ordinary skill would have been motivated to remove any type of condensate particulate matter, such as soot [0016].  
Regarding claim 2, Wakelam et al. discloses the system of claim 1 (see previous).  Wakelam et al. further teaches top (68) and bottom (98) conduits (ie. outlet) that make up the gas flow system [0025, 0029, fig.2-3].
Regarding claim 3, Wakelam et al. discloses the system of claim 2 (see previous).  The examiner submits that the curved bottom conduit of Wakelam et al. has a lowermost portion of gas flow that would be co-planar with an uppermost surface/portion of the powder bed surface because Wakelam et al. depicts these surfaces to be co-linear [fig.3].
Regarding claims 6-7, Wakelam et al. discloses the system of claim 1 (see previous).  Wakelam et al. further teaches the use of multiple temperature sensors (144a,b) that measure a temperature within the build chamber and feedback measurements (ie. temperature) to the controller (12) such that the controller to further control operation of the gas flowing device [0040-0041, fig.3].
Regarding claim 8, Wakelam et al. discloses the system of claim 1 (see previous).  Wakelam et al. further teaches that a suction can be coupled to a gas outlet from which gas leaves the chamber [0037, fig.3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakelam et al. (US 2020/0061653) as applied to claims 2 above, and further in view of Schilling et al. (WO2020099214, machine translation referred to herein).
Regarding claim 3, Wakelam et al. discloses the system of claim 2 (see previous).  Wakelam et al. does not expressly teach gas outlets that are coplanar with a powder bed as claimed.  Schilling et al. discloses a gas flow device for additive manufacturing, wherein at least a portion of a gas flow passage (ie. outlet) is oriented to be coplanar with a powder bed [0001, fig.1].  The examiner notes that the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to combine the system of Wakelam et al. with the specific gas passage orientation of Schilling et al. to arrive at the predictable result of an optimized gas flow system for additive manufacturing wherein the direction/height of gas flow can be desirably controlled.  See MPEP 2143(I)(A).  The examiner further submits that the particular orientation of the gas flow outlet as claimed is also a mere choice of rearrangement of parts (ie. outlet orientations), which is prima facie obvious absent evidence that the particular claimed configuration was significant.  See MPEP 2144.04(VI)(C).  Since Wakelam et al. achieves the same effect of removing powder condensate material, it is not apparent to the examiner as to what significant effects, if any, are achieved from the instant claim.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakelam et al. (US 2020/0061653) as applied to claims 2 and 8 above, and further in view of Hoppe et al. (US 2018/0043621).
Regarding claims 4 and 9, Wakelam et al. discloses the system of claims 2 and 8 (see previous).  Wakelam et al. does not expressly teach another heating element for controlling gas temperature or a heating element located downstream as claimed.  Hoppe et al. discloses an additive manufacturing apparatus and gas supply system therein [abstract]; wherein said gas supply system further includes independent heating coils (36, 38) for the gas inlet and outlet lines to selectively regulate the temperature of the shielding gas at different points in said gas line [0069, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the system of Wakelam et al. by providing independent heaters for independent gas lines at both a gas inlet and outlet in order to selectively regulate the temperature of the gas as taught by Hoppe et al.  The examiner considers said heater coil (36), which is separate from a heating energy source, to meet the limitation of an “independent” heating element.  Alternatively, the examiner submits the combination of Wakelam et al. and Hoppe et al. would have suggested the use of a heating coil for each gas line (ie. one for each of the upper and lower gas conduits of Wakelam et al.) as would have been recognized by one of ordinary skill.  The examiner further submits that the above combination would have suggested locating the gas outlet heater (38) downstream and outside of the chamber (and downside of a suction) as depicted by Hoppe et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakelam et al. (US 2020/0061653) as applied to claim 1 above, and further in view of either Liu et al. (WO2018013057) or Hoppe et al. (US 2018/0043621).
Regarding claim 10, Wakelam et al. discloses the system of claim 1 (see previous).  Wakelam et al. does not expressly teach a central heating element as claimed.  Liu et al. discloses an additive manufacturing apparatus wherein gas flow is heated by a heater (70) (ie. singular) to desirably preheat the powder [abstract, 0024].  The examiner considers the heater of Liu et al. to be a central heating element since no other gas heaters are disclosed such that the heater (70) of Liu et al. is a main heater.  The examiner notes that the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to combine the system of Wakelam et al. with the single gas heater of Liu et al. to arrive at the predictable result of an optimized gas flow system for additive manufacturing wherein gas heating is simplified (ie. control of only a single heater is performed).  See MPEP 2143(I)(A).  
Alternatively, as shown above, Hoppe et al. demonstrates the obviousness of using multiple heating coils (see previous).  Although the combination of Wakelam et al. and Hoppe et al. does not teach a central heater as claimed, the examiner further submits that the mere use of a one piece construction (ie. a central heater) instead of a structure disclosed in the prior art (ie. multiple heaters) is a matter of obvious engineering design choice.  See MPEP 2144.04(V)(B).  Since the prior art achieves the same effect of desirably controlling gas temperature as explained above, it is not apparent to the examiner as to what significant effects, if any, are achieved from the instant claim.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734